Citation Nr: 0423729	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a right ankle dislocation, currently evaluated 
as 20 percent disabling.

2. Entitlement to a compensable disability evaluation for 
residuals of electrical burns of the left thigh.

3. Entitlement to a compensable disability evaluation for 
donor site scars of the right thigh and left anterior chest.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that granted an 
increased evaluation for residuals of a right ankle 
dislocation; denied increased evaluations for residuals of 
electrical burn scars of the right index finger and right 
hand, residuals of electrical burns of the left thigh, and 
donor site scars of the right thigh and left anterior chest; 
denied an application to reopen a claim for service 
connection for a chronic back disorder; and denied service 
connections for hearing loss and tinnitus and arthralgia of 
the wrists.  In June 2001, the veteran submitted a notice of 
disagreement with the April 2001 rating decision, 
specifically appealing the issues of increased evaluations 
for residuals of a right ankle dislocation, residuals of 
electrical burns of the left thigh, and donor site scars of 
the right thigh and left anterior chest.  

In a June 2002 statement, the veteran indicated that he 
wished to appeal the denial of an application to reopen 
service connection for a chronic back disability, the issue 
of service connection for hearing loss, and the issue of an 
increased evaluation of residuals of electrical burns of the 
right index finger.  This statement was made in response to a 
RO decision of April 2001.  These issues are referred to the 
RO for appropriate action.  

In a September 2002 statement, the veteran indicated he had 
submitted a notice of disagreement for the issues of 
residuals of a right ankle dislocation, residuals of 
electrical burns of the left thigh, and donor site scars of 
the right thigh and left anterior chest.  In November 2002, 
the RO issued the statement of the case; in December 2002, 
the veteran perfected his appeal by submitting VA Form 9 and 
requesting a Board hearing at a local VA office before a 
Veterans' Law Judge.  In July 2003, the veteran cancelled the 
scheduled hearing, and in July 2004, the veteran failed to 
appear for another scheduled hearing.  The Board finds that 
the veteran has withdrawn his request for a hearing.  See 
38 C.F.R. §  20.704(d) (2003).  The veteran has been 
represented by Tennessee Department of Veterans Affairs 
throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The veteran has been afforded VA compensation examinations in 
October 2000.  Unfortunately, the claims folder was not 
available for the examiner's review in conjunction with the 
examinations.  Regarding the issues of residuals of electric 
burns of the left thigh and donor site scars of the right 
thigh and left anterior chest, the examination did not 
comport to the criteria outlined in 38 C.F.R. §  4.118, 
Diagnostic Code 7802 (2003).  Specifically, the examiner did 
not measure the total area for all scars.  VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, under the circumstances, the Board finds that VA 
compensation examination is required to resolve the issues on 
appeal.  

The veteran has not been provided with a VCAA notice that 
informed him of the evidence needed to substantiate his claim 
(i.e., that his disabilities had worsened).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  


Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of 
residuals of a right ankle dislocation, 
residuals of electrical burns of the left 
thigh, and donor site scars of the right 
thigh and left anterior chest, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should then request that 
copies of all VA documentation pertaining 
to treatment of the veteran's residuals 
of a right ankle dislocation, residuals 
of electrical burns of the left thigh, 
and donor site scars of the right thigh 
and left anterior chest after June 1999, 
which is already not of record, be 
forwarded for incorporation into the 
record.

4.  The RO should then schedule the 
veteran for VA compensation examination 
that is sufficiently broad to accurately 
determine the current nature and severity 
of residuals of a right ankle 
dislocation, residuals of electrical burn 
of the left thigh (both posterior and 
anterior), and donor site scars of the 
right thigh and left anterior chest.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

(A) With respect to the residuals of a 
right ankle dislocation, the examiner 
should:

(i) Identify all ranges of motion of 
the right ankle and fully describe 
any weakened movement, excess 
fatigability, and incoordination 
present.  Note the frequency and 
duration of symptoms due to the 
disability, to include how flare-ups 
occur and how such are alleviated.  
Also, note the presence or absence of 
muscle atrophy; changes in skin 
condition; weakness; incoordination; 
temperature changes; bone deformities 
and other indicators of functional 
impairment/loss.
	
(ii) Determine whether the veteran 
exhibits pain with motion or use of 
the right ankle.  If feasible, the 
determinations concerning pain, 
weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis (i.e., whether the 
impairment due to pain, weakness, 
and fatigue is to the level of 
ankylosis at less than 30 degrees or 
between 20 and 40 degrees in plantar 
flexion or between 0 and 10 degrees 
in dorsiflexion).  If such a 
determination is not feasible, this 
should be stated for the record and 
the reasons provided. 

(iii) Identify the limitation of 
activity imposed by the right ankle 
and any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  

(B) With respect to the residuals of 
electric burns of the left thigh and 
donor site scars of the right thigh and 
left anterior chest, the examination 
should be conducted in a manner that 
involves a review of the rating schedule 
criteria and regulations, both prior to 
and as of August 30, 2002, which is the 
effective date of the revised criteria 
for evaluating skin disorders.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833 
(2002, 2003).  Specifically the examiner 
should address the following:

(i) For all scars that are 
superficial and that do not cause 
limited motion and/or for all second 
or third degree scars, measure the 
area of the scars in inches or 
centimeters.

(ii) The examiner should 
specifically comment on the impact 
of the veteran's service-connected 
residuals of electrical burns of the 
left thigh and donor site scars of 
the right thigh and left anterior 
chest upon his industrial activities 
and employability.  

5.  The RO should then readjudicate the 
issues with express consideration of 
VAOPGCPREC 3-2000 (Retroactive 
applicability of revised rating schedule 
criteria to increased rating claims).  If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


